EXHIBIT 10.28




AMENDED AND RESTATED EMPLOYMENT CONTINUATION AGREEMENT

This Amended and Restated Employment Continuation Agreement (this “Agreement”)
is dated January 1, 2008 (the “Restatement Date”), and is between The Phoenix
Companies, Inc., a Delaware corporation (the “Company”), and Dona D. Young (the
“Executive”).

WITNESSETH

WHEREAS, Executive and the Company entered into an employment continuation
agreement dated January 1, 2003 which, following the conclusion of the initial
term and two successive one-year renewal periods provided thereunder, expires on
January 1, 2008;

WHEREAS, the Company or one of its Affiliates (as defined below) has employed
the Executive in an officer position and has determined that the Executive holds
a critical position with the Company and/or such Affiliate;

WHEREAS, the Company believes that, in the event it is confronted with a
situation that could result in a change in ownership or control of the Company,
continuity of management will be essential to its ability to evaluate and
respond to such situation in the best interests of its shareholders;

WHEREAS, the Company understands that any such situation will present
significant concerns for the Executive with respect to the Executive’s financial
and job security. The Company desires to assure the Company and its Affiliates
of the Executive’s services during the period in which it is confronting such a
situation, and to provide the Executive certain financial assurances to enable
the Executive to perform the responsibilities of the Executive’s position
without undue distraction and to exercise the Executive’s judgment without bias
due to the Executive’s personal circumstances. To achieve these objectives, the
Company and the Executive desire to enter into an agreement providing the
Company and its Affiliates and the Executive with certain rights and obligations
upon the occurrence of a Change of Control; and

WHEREAS, the Company and Executive desire to amend and restate the employment
continuation agreement dated January 1, 2003 to extend the term of such
agreement for an additional period, to reflect changes required by Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) and to make
other changes as provided in this Agreement.

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:















--------------------------------------------------------------------------------

1. Operation of Agreement.




(a) Term. The initial term of this Agreement shall commence on the Restatement
Date and continue until December 31, 2009. Thereafter, the term of this
Agreement will automatically renew for successive one-year terms, unless the
Company or the Executive gives the other party written notice at least 12 months
prior to the date the term would otherwise renew that it or the Executive does
not want the term to be so extended; provided that the Company may not deliver a
notice of nonrenewal after a Change of Control (as defined in below).
Notwithstanding anything to the contrary in this Agreement, the term of this
Agreement shall in all events expire (regardless of when the term would
otherwise have expired) on the second anniversary of a Change of Control;
provided that any payment obligations hereunder resulting from the Executive’s
termination of employment prior to the expiration of the term or from an event
covered under Section 7(e) shall continue in full force and effect following the
expiration of the term.

(b) Effective Date. If a Change of Control occurs during the term of this
Agreement, this Agreement shall govern the terms and conditions of the
Executive’s employment and the benefits and compensation to be provided to the
Executive commencing on the date on which a Change of Control occurs (the
“Effective Date”) and ending on the second anniversary of the Effective Date;
provided that if the Executive is not employed by the Company or one of its
Affiliates on the Effective Date, this Agreement shall be void and without
effect, shall not constitute a contract of employment or a guarantee of
employment for any period of time, and shall not limit in any way the right of
the Company or its Affiliates to change the terms and conditions of the
Executive’s employment or to terminate the Executive’s employment.
 Notwithstanding the preceding sentence, but subject to Section 13(b), in the
event that the Executive’s employment with the Company and its Affiliates is
terminated in connection with a Change of Control (which shall in all events be
deemed the case if such termination is within 90 days prior to the Effective
Date and deemed not to be the case if such termination is more than 180 days
before the Effective Date) without Cause or for Good Reason (as such terms are
defined in Sections 6(c) and 6(d) below, but without regard to the requirement
under Section 6(d) that such termination occur after the Effective Date), the
Executive shall be entitled to receive (x) the benefits provided under
Section 7(c) (which shall be in lieu of any severance benefits that would
otherwise have been provided under her Employment Agreement on account of such
termination) and (y) any amounts due under Section 7(e).

2. Definitions.

(a) Affiliate. An “Affiliate” shall mean any corporation, partnership, limited
liability company, trust or other entity which directly, or indirectly through
one or more intermediaries, controls, is under common control with, or is
controlled by, the Company.





2







--------------------------------------------------------------------------------

(b) Change of Control. For the purposes of this Agreement, a “Change of Control”
shall mean the first occurrence of:

(i) any Person acquires “beneficial ownership” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
directly or indirectly, of securities of the Company representing 25% or more of
the combined Voting Power of the Company’s securities;

(ii) within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board of Directors of the Company (the
“Board”) or  the board of directors of any successor to the Company; provided
that any director elected or nominated for election to the Board by a majority
of the Incumbent Directors then still in office shall be deemed to be an
Incumbent Director for purposes of this subclause 2(b)(ii);

(iii) the effective date of any merger, consolidation, share exchange, division,
sale or other disposition of all or substantially all of the assets of the
Company which is consummated (a “Corporate Event”), if immediately following the
consummation of such Corporate Event the stockholders of the Company immediately
prior to such Corporate Event do not hold, directly or indirectly, a majority of
the Voting Power, in substantially the same proportion as prior to such
Corporate Event, of (x) in the case of a merger or consolidation, the surviving
or resulting corporation or (y) in the case of a division or a sale or other
disposition of assets, each surviving, resulting or acquiring corporation which,
immediately following the relevant Corporate Event, holds more than 25% of the
consolidated assets of the Company immediately prior to such Corporate Event;

(iv) the approval by stockholders of the Company of a plan of liquidation with
respect to the Company; or

(v) any other event occurs which the Board declares to be a Change of Control.

(c) Person. For purposes of the definition of Change of Control, “Person” shall
have the same meaning ascribed to such term in Section 3(a)(9) of the Exchange
Act, as supplemented by Section 13(d)(3) of the Exchange Act, and shall include
any group (within the meaning of Rule 13d-5(b) under the Exchange Act); provided
that “Person” shall not include (i) the Company or any of its Affiliates, or
(ii) any employee benefit plan (including an employee stock ownership plan)
sponsored by the Company or any of its Affiliates.

(d) Voting Power. “Voting Power” shall mean such number of Voting Securities as
shall enable the holders thereof to cast all the votes which could be cast in an
annual election of directors of a company, and “Voting Securities” shall mean
all securities entitling the holders thereof to vote in an annual election of
directors of a company.





3







--------------------------------------------------------------------------------

3. Employment Period. The period during which the Executive remains employed
with the Company or any Affiliate following the Effective Date through the
expiration of the term of this Agreement shall be referred to herein as the
“Employment Period.”




4. Business Time. During the Employment Period, the Executive shall devote
substantially Executive’s full business time and efforts to the performance of
Executive’s duties on behalf of the Company, except for (i) time spent in
managing the Executive’s personal, financial and legal affairs and serving on
corporate, civic or charitable boards or committees, in each case only if and to
the extent not substantially interfering with the performance of such
responsibilities, and (ii) periods of vacation and sick leave to which the
Executive is entitled. It is expressly understood and agreed that the
Executive’s continuing to serve on any boards and committees on which the
Executive is serving or with which the Executive is otherwise associated
immediately preceding the Effective Date shall not be deemed to interfere with
the performance of the Executive’s services to the Company and its Affiliates.
Moreover, so long as the following activities do not (individually or in the
aggregate) materially interfere with the performance of the Executive’s duties
with the Company and are conducted in compliance with the Company’s Code of
Conduct (as in effect from time to time), the Executive may (i) participate in
charitable, civic, educational, professional, community or industry affairs or
serve on the boards of directors or advisory boards of other companies;
provided, however, that the Executive shall not serve as a director on more than
three (3) boards of directors or advisory boards of other for-profit companies
(in addition to those described in the preceding sentence) without the prior
written approval of the Board, and (ii) manage her and her family’s personal
investments.

5. Compensation.

(a) Base Salary. During the Employment Period, the Executive shall receive a
base salary at a monthly rate at least equal to the monthly salary paid to the
Executive immediately prior to the Effective Date. The base salary may be
increased (but not decreased) at any time and from time to time by action of the
Board or any committee thereof, the board of directors of any Affiliate or any
committee thereof in the event the Executive is employed by an Affiliate, and
any individual having authority to take such action in accordance with the
Company’s or any Affiliate’s regular practices. The Executive’s base salary, as
it may be increased from time to time, shall hereafter be referred to as the
“Base Salary.”

(b) Total Compensation. During the Employment Period, the total compensation
opportunities made available to the Executive in such year in the form of
short-term incentive compensation and long-term incentive compensation (“Total
Compensation”) shall not be less than the Total Compensation made available to
the Executive immediately prior to the Effective Date. For purposes of this
Section 5(b), the amount of Total Compensation made available to the Executive,
whether prior to or after a Change of Control, shall be conclusively determined
by an independent compensation consultant





4







--------------------------------------------------------------------------------

selected by the Company prior to the occurrence of a Change of Control (or, if
that entity is no longer able to serve or declines to serve in such capacity,
such other independent compensation consultant that has no existing client
relationship with the Company and its Affiliates as shall be selected by the
designated consultant and reasonably acceptable to the Board (either such
consultant hereinafter referred to as the “Compensation Consultant”)), using
methods of valuation and comparison commonly used in competitive compensation
practices, which shall be consistently applied. The Company shall provide the
Compensation Consultant with any and all data that the consultant shall
reasonably request in order to make its evaluations hereunder.

6. Termination.

(a) Death, Disability or Retirement. This Agreement shall terminate
automatically upon the Executive’s death, termination due to “Disability” (as
defined below), or voluntary retirement (other than for Good Reason, as defined
below) under any of the retirement plans of the Company or its Affiliates
applicable to the Executive as in effect from time to time. For purposes of this
Agreement, “Disability” shall mean either (i) the Executive’s inability to
perform his or her material duties for six consecutive months due to a physical
or mental incapacity or (ii) any time earlier than the date specified in
subclause (i) as of which the Executive shall have incurred a separation from
service within the meaning of Section 409A of the Code and the regulations
thereunder due to a physical or mental impairment.




(b) Voluntary Termination. Notwithstanding anything in this Agreement to the
contrary, the Executive may voluntarily terminate employment for any reason
(including early retirement pursuant to any retirement plan of the Company or
any of its Affiliates as in effect from time to time and applicable to the
Executive), upon not less than 60 days’ written notice (or such lesser period of
notice as the Company shall specify) to the Company or the entity employing the
Executive, as applicable; provided that any termination by the Executive
pursuant to Section 6(d) hereof on account of Good Reason (as defined below)
shall not be treated as a voluntary termination under this Section 6(b).

(c) Cause. The Company and each of its Affiliates that employs the Executive may
terminate the Executive’s employment for Cause. For purposes of this Agreement,
“Cause” means (i) the Executive’s conviction or plea of nolo contendere to a
felony (other than with respect to a traffic violation or an incident of
vicarious liability); (ii) an act of willful misconduct (including, without
limitation, a willful material violation of the Company’s Code of Conduct) on
Executive’s part with regard to the Company or its Affiliates having a material
adverse impact on the Company or its Affiliates, and (iii) the Executive’s
failure in good faith to attempt or refusal to perform legal directives of the
Board or executive officers of the Company, as applicable, which directives are
consistent with the scope and nature of the Executive’s employment duties and
responsibilities and which failure or refusal is not remedied by the Executive
within thirty (30) days after notice of such non-performance is given to the
Executive. The Executive





5







--------------------------------------------------------------------------------

shall be provided an opportunity, together with his or her counsel, to be heard
before the Board prior to termination and after such notice. If the majority of
the members of the Board do not confirm, through a duly-adopted resolution
following such opportunity, that the Company had grounds for a “Cause”
termination, the Executive shall have the option to treat his or her employment
as not having terminated or as having been terminated pursuant to a termination
without Cause. No event shall constitute grounds for a “Cause” termination in
the event that the Company fails to take action within 90 days after the
Company’s Chairman or the Chairman of the Company’s Audit Committee obtains
knowledge of the occurrence of such event. Additionally, for purposes of clause
(ii) of this definition, no act, or failure to act, on the Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Company and its subsidiaries.

(d) Good Reason. After the Effective Date, the Executive may resign from
employment at any time for Good Reason. For purposes of this Agreement, “Good
Reason” means the occurrence after the Effective Date of any of the following,
without the express written consent of the Executive:

(i) the assignment to the Executive of duties inconsistent with the Executive’s
position or any reduction in the Executive’s title or any material reduction in
the Executive’s position, duties or responsibilities from the title, position,
duties or responsibilities held or exercised by the Executive prior to the
Effective Date;

(ii) any requirement that the Executive change the location where the Executive
regularly provides services to the Company outside of the Hartford, Connecticut
metropolitan area (i.e., the area within a thirty five (35) mile radius of
downtown Hartford);

(iii) a reduction by the Company of the Executive’s Base Salary or Total
Compensation opportunity or a reduction in the employee benefits provided to the
Executive under the Company’s employee benefit plans (unless the Executive is
provided with substantially equivalent replacement benefits);

(iv) any termination of employment by the Executive within the 30 day period
following the first anniversary of the Effective Date;

(v) any failure to obtain the assumption and agreement to perform this Agreement
by a successor as contemplated by Section 12(b); or

(vi) any other Good Reason (or similar) provision contained in any other
employment or severance arrangement in effect between the Company and the
Executive.

(e) Notice of Termination. Any termination by the Company and/or its Affiliates
for Cause or by the Executive for Good Reason shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 13(e).
For purposes of this Agreement, a “Notice of Termination” means a written notice
given,





6







--------------------------------------------------------------------------------

(i) in the case of a termination for Cause, within 10 business days of the
Company and any Affiliate that employs the Executive having actual knowledge of
the events giving rise to such termination, or (ii) in the case of a termination
for Good Reason, within 10 business days of the Executive’s having actual
knowledge of the events giving rise to such termination. Any such Notice of
Termination shall (x) indicate the specific termination provision in this
Agreement relied upon, (y) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (z) if the termination date is
other than the date of receipt of such notice, specify the termination date of
this Agreement (which date shall be not more than 15 days after the giving of
such notice).

(f) Date of Termination. For the purpose of this Agreement, the term “Date of
Termination” means (i) in the case of a termination for which a Notice of
Termination is required, the date of receipt of such Notice of Termination or,
if later, the date specified therein, as the case may be, and (ii) in all other
cases, the actual date on which the Executive’s employment terminates during the
Employment Period.

7. Obligations of the Company or an Affiliate upon Termination.

(a) Death or Disability. If the Executive’s employment is terminated during the
Employment Period by reason of the Executive’s death or Disability, this
Agreement shall terminate without further obligations to the Executive or the
Executive’s legal representatives under this Agreement other than those
obligations accrued hereunder at the Date of Termination, and the Company or the
Affiliate that employs the Executive shall pay to the Executive (or the
Executive’s beneficiary or estate), at the times determined below (i) the
Executive’s full Base Salary through the Date of Termination (the “Earned
Salary”), (ii) any vested amounts or benefits owing to the Executive under or in
accordance with the terms and conditions of any otherwise applicable employee
benefit plans, agreements and programs and any accrued vacation pay not yet paid
(the “Accrued Obligations”), and (iii) any other benefits payable in such
situation under the plans, agreements, policies or programs of the Company and
its Affiliates and in accordance with the terms of such plans, policies and
programs (the “Additional Benefits”).

Any Earned Salary shall be paid in cash in a single lump sum as soon as
practicable, but in no event more than 30 days (or at such earlier date required
by law), following the Date of Termination. Accrued Obligations and Additional
Benefits shall be paid in accordance with the terms of the applicable plan,
program or arrangement.

(b) Cause and Voluntary Termination. If, during the Employment Period, the
Executive’s employment shall be terminated for Cause or voluntarily terminated
by the Executive (other than on account of Good Reason), the Company or the
Affiliate that employs the Executive shall pay the Executive (i) the Earned
Salary in cash in a single lump sum as soon as practicable, but in no event more
than 30 days (or at such earlier date required by law), following the Date of
Termination, and (ii) the Accrued





7







--------------------------------------------------------------------------------

Obligations and Additional Benefits in accordance with the terms of the
applicable plan, program or arrangement.

(c) Termination by the Company or the Affiliate that employs the Executive other
than for Cause and Termination by the Executive for Good Reason. If, during the
Employment Period, the Company or the Affiliate that employs the Executive
terminates the Executive’s employment other than for Cause or the Executive
terminates his or her employment for Good Reason:

(i) Pension Service Credit and Payment. The Executive’s accrued benefit under
any nonqualified defined benefit type pension plan or arrangement of the
Company, including, without limitation, the Employee Pension Plan or any
successor plan and/or the Supplemental Executive Retirement Plan or any
successor plan (all such plans, the “Pension Plans”) shall, to the extent not
previously vested, be deemed vested as of the Date of Termination.  In addition,
subject to Section 13(b), the Company shall pay to the Executive an amount equal
to the lump sum value (based on the actuarial assumptions used under the
respective plan) of three years of additional service and age credit for pension
purposes under the Pension Plans (with the Base Salary used as the salary
component of “final average earnings” for purposes of this calculation), which
payments shall be made at the same time as the payments referenced in subclause
(ii) below.

(ii) Additional Lump Sum Payments. In lieu of (and not in addition to) any
severance benefits payable to the Executive under any other plan, policy or
program of the Company or any Affiliate (each, a “Severance Policy”) or under
any agreement, whether written or oral, between the Executive and the Company
(each, a “Prior Agreement”), the Company shall pay to the Executive (or cause
the Executive to be paid), at the times determined below, the following amounts:

 

 

(A)

the Executive’s Earned Salary;

 

 

(B)

a cash amount (the “Severance Amount”) equal to three times the sum of (x) the
Executive’s annual rate of Base Salary as then in effect and (y) the target
applicable to the Executive under the PIP for the year in which the Executive’s
employment terminates; and




 

(C)

the Accrued Obligations and Additional Benefits.

The Earned Salary shall be paid in cash in a single lump sum as soon as
practicable, but in no event more than 30 days (or at such earlier date required
by law), following the Date of Termination. Subject to Section 13(b), the
Severance Amount shall be paid in a single lump sum as soon as practicable (but
in no event more than 60 days) following the Date of Termination. The Accrued
Obligations shall be paid in accordance with the terms of the applicable plan,
program or arrangement.  





8







--------------------------------------------------------------------------------

(iii)  Continuation of Benefits. The Executive (and, to the extent applicable,
the Executive’s dependents) shall be entitled, after the Date of Termination
until the third anniversary of the Date of Termination (the “End Date”), to
continue participation in all of the employee and executive plans providing
medical, dental and long-term disability benefits that the Executive
participated in prior to the Date of Termination, other than supplemental
long-term disability policies, (collectively, the “Continuing Benefit Plans”);
provided that coverage (with regard to medical and dental benefits for the
period after the end of the eighteen (18)-month period following the Date of
Termination) shall be deemed to be monthly, in-kind payments of the premiums and
will be taxable income to the Executive; and provided further that the
participation by the Executive (and, to the extent applicable, the Executive’s
dependents) in any Continuing Benefit Plan shall cease on the date, if any,
prior to the End Date on which the Executive becomes eligible for comparable
benefits under a similar plan, policy or program of a subsequent employer
(“Prior Date”). In addition to the foregoing, for the period after the Date of
Termination until the End Date, the Company shall reimburse the Executive for
the purchase of long-term disability insurance prior to the end of each calendar
year during such period in an amount not to exceed $50,000 per calendar year,
upon presentation by the Executive of receipts therefor prior to the end of the
calendar year in which such expense is incurred by the Executive. The
Executive’s participation in the Continuing Benefit Plans will be on the same
terms and conditions that would have applied had the Executive continued to be
employed by the Company or the Affiliate that employs the Executive through the
End Date or the Prior Date. To the extent any such benefits cannot be provided
under the terms of the applicable plan, policy or program, the Company shall
provide (or shall cause to be provided) a comparable benefit under another plan.
To the extent any medical or dental plan is a “self-insured medical
reimbursement plan” under Section 105(h) of the Code and such coverage would be
discriminatory thereunder, the premiums (both during and after the eighteen
(18)-month period) shall be taxable income to the Executive and the Company
shall pay the Executive promptly (and in all events within 30 days) after the
provision of such benefits additional cash payments to the extent necessary for
the Executive to receive the same net after-tax benefits that the Executive
would have received under such plans if the Executive had continued to receive
such plan benefits while employed with the Company; provided that any such
additional cash payment that would be paid within the Delay Period (as defined
in Section 13 hereof) shall not be paid during such period, but shall be paid
immediately thereafter.

(iv) Deemed Vesting for Certain Benefits. The Executive shall be deemed to have
met all service and other requirements for full vesting of benefits under all
stock option or other stock or equity compensation plans of the Company in which
the Executive participates and the stock options held by the Executive shall
remain exercisable for the lesser of two years or the duration of their normal
terms.





9







--------------------------------------------------------------------------------

(v) Pro-Rata Payment of PIP and Long-Term Incentive Plan. The Company shall pay
to the Executive a cash amount equal to a pro rata portion of (i) the higher of
the Executive’s target or actually earned annual incentive award under the PIP
for the fiscal year in which the Executive’s Date of Termination occurs and
(ii) any awards made to the Executive under the Company’s long-term incentive
plan (or any successor plan) determined as if the targets applicable to such
awards were achieved. The amount payable in respect of the PIP in accordance
with the immediately preceding sentence shall be payable as of the date as of
which PIP awards are payable to other executives (but in no event later than the
March 15 following the end of the applicable performance period), provided,
however, that the excess, if any, of the amount payable on the basis of target
over the amount, if any, payable on the basis of actual performance shall not be
paid earlier than six (6) months following the Executive’s Date of Termination.
 The amount payable in respect of any long-term awards shall be payable as of
the date as of which awards are payable in accordance with their terms (but not
later than March 15 in the calendar year following the end of the applicable
performance period), provided, however, that the excess, if any, of the amount
payable in respect of any such award on the basis of target over the amount, if
any, payable on the basis of actual performance shall not be paid earlier than
six (6) months following the Executive’s Date of Termination.  The pro-rata
portion of each award shall be determined by multiplying the value of the award
(i.e., in the case of the PIP, the higher of (x) the amount actually earned and
(y) the target amount, and in the case of the long term incentive awards, the
target amounts) times a fraction, the numerator of which is the number of days
during the performance period applicable to each such award prior to the Date of
Termination and the denominator of which is the number of days in the
performance period applicable to each such award.  Notwithstanding the
foregoing, any amount payable under this subparagraph in respect of the annual
incentive award or in respect of any long-term incentive plan shall be inclusive
of the amounts, if any, otherwise payable to the Executive under the PIP and
long-term incentive plans for the year in which the Date of Termination occurs.

(vi) Savings and Investment Plans. If and to the extent the Executive is a
participant in the Savings and Investment Plans or any successor plan thereto
(“SIP”) and/or the Excess Investment Plan or any successor plan thereto (“EIP”),
subject to Section 13(b), the Company shall pay the Executive, as soon as
practicable (but not more than 30 days) after the Executive’s Date of
Termination, a lump sum amount equal to the amount that the Company would have
contributed to the SIP or credited to the EIP, over the three years following
the Executive’s Date of Termination assuming that the Executive were
contributing to each such plan during such period at the rate in effect
immediately prior to the Date of Termination (or, if greater, at the rate in
effect immediately prior to the Change of Control).

(vii) Outplacement, Office and Secretarial Support. The Company shall provide
the Executive with outplacement services at a level commensurate with the





10







--------------------------------------------------------------------------------

Executive’s position for up to two (2) years after such termination of
employment. For a period of six (6) months after the Executive’s termination,
the Company shall make available to the Executive office space and secretarial
support at a level commensurate with the Executive’s position. The Executive
shall pay to the Company the cost of such space and support on a monthly basis.
The Company, at the end of the six month period shall promptly (and in all
events within 30 days thereafter) reimburse the Executive for the amounts so
paid.

(d) Discharge of the Company’s and its Affiliates’ Obligations. Except as
expressly provided in the last sentence of this Section 7(d), the amounts
payable to the Executive pursuant to this Section 7 (whether or not reduced
pursuant to Section 7(e)) following termination of the Executive’s employment
shall be in full and complete satisfaction of the Executive’s rights under this
Agreement and any other claims the Executive may have in respect of the
Executive’s employment by the Company and its Affiliates. Such amounts shall
constitute liquidated damages with respect to any and all such rights and claims
and, upon the Executive’s receipt of such amounts, the Company and its
Affiliates shall be released and discharged from any and all liability to the
Executive in connection with this Agreement or otherwise in connection with the
Executive’s employment by the Company and its Affiliates. Notwithstanding the
foregoing, (i) the Executive shall retain all rights with respect to the
Company’s continuing obligations to indemnify the Executive as a former officer
or director of the Company or its Affiliates, and to provide directors and
officers liability insurance, to the fullest extent permitted under the
Company’s certificate of incorporation and by-laws or any other arrangement, and
(ii) to the extent the Executive is entitled to greater rights with respect to
any category of severance payments or benefits in any similar situation under
any other arrangement with the Company, the Executive shall be entitled to such
greater rights.

(e) Modification of Payments by the Company and its Affiliates.

(i) Application of Section 7(e). In the event that any amount or benefit paid or
distributed to, or on behalf of, the Executive pursuant to this Agreement, taken
together with any amounts or benefits otherwise paid or distributed to, or on
behalf of, the Executive by the Company, its Affiliates and their successors,
including any acquiror of the Company or its Affiliates (or any person or entity
required to be aggregated with the Company or its Affiliates for purposes of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”))
under any other plan, agreement, or arrangement (collectively, the “Covered
Payments”), would be an “excess parachute payment” as defined in Section 280G of
the Code, and would thereby subject the Executive to the tax (the “Excise Tax”)
imposed under Section 4999 of the Code (or any similar tax that may hereafter be
imposed), the Company shall pay (or cause to be paid) to the Executive at the
time specified in Section 7(e)(iv) below an additional amount (the “Tax
Reimbursement Payment”) such that the net amount retained by the Executive with
respect to such Covered Payments, after deduction of any Excise Tax on the
Covered Payments and any





11







--------------------------------------------------------------------------------

Federal, state and local (including foreign) income tax, payroll tax and Excise
Tax on the Tax Reimbursement Payment provided for by this Section 7(e), but
before deduction for any Federal, state or local (including foreign) income or
employment tax withholding on such Covered Payments, shall be equal to the
amount of the Covered Payments; provided that if the aggregate value of all
Covered Payments exceeds the maximum amount which can be paid to the Executive
without the Executive incurring an Excise Tax (the “Cap Amount”) by less than
10% (ten per cent) of the Cap Amount, the amounts payable to the Executive under
this Section 7 shall be reduced (but not below zero) to the maximum amount which
may be paid hereunder without the Executive becoming subject to such an Excise
Tax as a result of all Covered Payments (such reduced payments to be referred to
as the “Payment Cap”).  In the event that Executive receives reduced payments
and benefits hereunder, such reduction shall be effected in the following
manner, in the following order of priority and only to the extent that the
required reduction has not been fully affected by reductions in a prior
category: (i) the exercisability of any options having an exercise price in
excess of the fair market value of the underlying common stock shall not
accelerate, if and only to the extent that such acceleration results in a
parachute payment under Section 280G of the Code, with the application of this
subclause (i) to be effective first to options having the longest remaining
period to become exercisable; (ii) any benefits payable hereunder in cash
immediately following Executive’s termination; (iii) the vesting of performance
based incentive awards shall not accelerate, with the application of this
subclause (iii) to be effective first to awards having the longest remaining
period to become vested; (iv) the vesting of any time vesting incentive awards
shall not accelerate, with the application of this subclause (iv) to be
effective first to awards having the longest remaining period to become vested;
and (v) pro-rated with respect to any other element of compensation that is
treated as a parachute payment.  Notwithstanding the foregoing, to the extent
permitted under Section 409A of the Code without any adverse tax consequences to
the Executive under such Section, Executive shall have the right to designate
which of the payments and benefits otherwise provided for in this Agreement that
the Executive will receive in connection with the application of the Payment
Cap.

(ii) Application of Section 280G. For purposes of determining whether any of the
Covered Payments will be subject to the Excise Tax and the amount of such Excise
Tax,

 

(A)

such Covered Payments will be treated as “parachute payments” within the meaning
of Section 280G of the Code, and all “parachute payments” in excess of the “base
amount” (as defined under Section 280G(b)(3) of the Code) shall be treated as
subject to the Excise Tax, unless, and except to the extent that, in the good
faith judgment of the Company’s independent certified public accountants
appointed prior to the Effective Date or tax counsel selected by such
accountants (the “Accountants”), it is more likely than not that such





12







--------------------------------------------------------------------------------

Covered Payments (in whole or in part) either do not constitute “parachute
payments” or represent reasonable compensation for personal services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the portion of the “base amount allocable to such Covered Payments,” or such
“parachute payments” are otherwise not subject to such Excise Tax, and

 

(B)

the value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Accountants in accordance with the principles of Section 280G
of the Code.




(iii) Adjustments in Respect of the Payment Cap. If the Executive receives
reduced payments and benefits under this Section 7(e) (or this Section 7(e) is
determined not to be applicable to the Executive because the Accountants
conclude that Executive is not subject to any Excise Tax) and it is established
pursuant to a final determination of a court or an Internal Revenue Service
proceeding (a “Final Determination”) that, notwithstanding the good faith of the
Executive and the Company in applying the terms of this Agreement, the aggregate
“parachute payments” within the meaning of Section 280G of the Code paid to the
Executive or for the Executive’s benefit are in an amount that would result in
the Executive being subject to an Excise Tax, then the Accountants shall
determine whether the Executive should have received the Tax Reimbursement
Payment described in Section 7(e)(i), or whether the amounts payable to the
Executive hereunder would still have been reduced pursuant to Section 7(e)(i).
If the Tax Reimbursement Payment would have been due, the Accountants shall
determine the amount of any interest and penalties that may be imposed on the
Executive by reason of having failed to have timely paid any Excise Tax (the
“Penalty Amount”), and the amount of the Tax Reimbursement Payment due, treating
the Penalty Amount as a Covered Payment. In the event a Tax Reimbursement
Payment is due, the Company shall promptly (but in no event later than 10
business days after the Accountants have determined and informed the Company)
pay the Executive such Tax Reimbursement Payment (as calculated in accordance
with the immediately preceding sentence) and the Penalty Amount. If the
Executive would still be subject to a reduction in the Covered Payments due
hereunder, the Accountants shall determine the amount by which the Covered
Payments exceeded the Cap Amount and the Executive shall have an obligation (to
the extent permitted under applicable law) to repay such excess to the Company
on demand, together with interest on such amount at the applicable Federal rate
(as defined in Section 1274(d) of the Code) from the date of the payment
hereunder to the date of repayment by the Executive. It is expressly understood
that such excess is not in the nature of a personal loan to the Executive, but
rather a payment made to the Executive as a “mistake in fact.” If the Executive
receives reduced payments and benefits by reason of this Section 7(e) and it is
established pursuant to a Final Determination that the Executive could have
received





13







--------------------------------------------------------------------------------

a greater amount without exceeding the Cap Amount, then, to the extent permitted
under Section 409A of the Code without any adverse tax consequences to the
Executive under such Section, the Company shall promptly (and not later than 30
days) thereafter pay the Executive the aggregate additional amount which could
have been paid without exceeding the Cap Amount, together with interest on such
amount at the applicable Federal rate (as defined in Section 1274(d) of the
Code) from the original payment due date to the date of actual payment by the
Company. For greater clarity, if the Executive receives a Tax Reimbursement
Payment under Section 7(e)(i), then this Section 7(e)(iii) shall not apply.

(iv) Timing.

 

(A)

The Tax Reimbursement Payment (or portion thereof) provided for in
Section 7(e)(i) above shall be paid to the Executive not later than ten
(10) business days following the payment of the Covered Payments; provided that
if the amount of such Tax Reimbursement Payment (or portion thereof) cannot be
finally determined on or before the date on which payment is due, the Company
shall pay to the Executive by such date an amount estimated in good faith by the
Accountants to be the minimum amount of such Tax Reimbursement Payment and shall
pay the remainder of such Tax Reimbursement Payment (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined, but in no event later than 45 calendar days after
payment of the related Covered Payment. In the event that the amount of the
estimated Tax Reimbursement Payment exceeds the amount subsequently determined
to have been due, the Executive shall repay such excess to the Company (to the
extent permitted under applicable law), payable as of the fifth business day
after written demand by the Company for payment (together with interest at the
rate provided in Section 1274(b)(2)(B) of the Code). It is expressly understood
that such excess is not in the nature of a personal loan to the Executive.

 

(B)

Without extending any time period set forth under this Section 7(e), (1) the Tax
Reimbursement Payment due hereunder shall in no event be made later than the end
of the calendar year next following the calendar year in which the Executive
pays the related tax, and (2) the reimbursement of expenses incurred due to a
tax audit or litigation addressing the existence or amount of a tax liability
shall in no event be made later than the end of the calendar year following the
calendar year in which the taxes that are the subject of the audit or litigation
are remitted to the taxing authority (or if no taxes are remitted as a result of
such audit or litigation, the end of the calendar year next following the
calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation).





14







--------------------------------------------------------------------------------

(v) Survival. The provisions of this Section 7(e) of the Agreement shall survive
the termination of the Executive’s employment hereunder and the termination of
this Agreement with regard to any event that occurred prior thereto.

8. Non-exclusivity of Rights. Except as expressly provided herein, nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any of its Affiliates and for which the Executive may qualify,
nor shall anything herein limit or otherwise prejudice such rights as the
Executive may have under any other agreements with the Company or any of its
Affiliates, including employment agreements, stock option agreements, and other
stock or equity compensation agreements. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan or program
of the Company or any Affiliate at or subsequent to the Date of Termination
shall be payable in accordance with such plan or program.

9. No Offset. The obligation of the Company or any of its Affiliates to make the
payments provided for in this Agreement and otherwise to perform the obligations
hereunder shall not be diminished or otherwise affected by any circumstances,
including, but not limited to, any set-off, counterclaim, recoupment, defense or
other right which the Company or any of its Affiliates may have against the
Executive or others, whether by reason of the subsequent employment of the
Executive or otherwise.

10. Legal Fees and Expenses. If the Executive asserts any claim in any contest
(whether initiated by the Executive or by the Company or any of its Affiliates)
as to the validity, enforceability or interpretation of any provision of this
Agreement or to enforce and/or collect any payment or benefit payable hereunder,
the Company shall pay the Executive’s legal expenses (or cause such expenses to
be paid) including, but not limited to, the Executive’s reasonable attorney’s
fees, on a quarterly basis, upon presentation of proof of such expenses in a
form acceptable to the Company, which submission shall be made within forty-five
(45) days after the end of such quarter; provided that the Executive shall
reimburse the Company for such amounts (to the extent permitted under applicable
law), plus simple interest thereon at the 90-day United States Treasury Bill
rate as in effect from time to time, compounded annually, if the arbitrator
determines that the Executive’s claims were substantially frivolous or brought
in bad faith.

11. Surviving Agreements. This Agreement provides for certain payments and
benefits to the Executive to be determined by the employee benefit plans and
programs, incentive plans, stock option, and other stock or equity compensation
plans of the Company and its Affiliates. To the extent so provided, such
programs and plans constitute part of the agreement and understanding between
the Executive and the Company and are incorporated herein and made a part
hereof. The Executive and the Company hereby reaffirm their respective
commitments under such programs and plans, and again agree to be bound by each
of the covenants contained therein for the benefit of the Company in
consideration of the benefits made available to the Executive hereby.





15







--------------------------------------------------------------------------------

12. Successors. (a) This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives and his or her estate.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and shall be assignable, in writing, by the Company only to the acquiror of all
or substantially all, of the assets of the Company. The Company shall require
any successor to all or substantially all of the business and/or assets of the
Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.





16







--------------------------------------------------------------------------------




13. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith or to qualify for
any available exemption therefrom. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
the Executive to incur any additional tax or interest under Section 409A, the
Company shall, after consulting with the Executive, reform such provision to try
to comply with Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Section 409A. To the extent that
any provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Section 409A.

(b) Notwithstanding any provision to the contrary in this Agreement, because
Executive is expected to be a “specified employee” within the meaning of that
term under Section 409A(a)(2)(B), with regard to any payment or the provision of
any benefit that is specified as subject to this Section or is otherwise
deferred compensation subject to the provisions of Section 409A that is payable
on account of the Executive’s separation from service, such payment or benefit
shall not be made or provided (subject to the last sentence of this
Section 13(b)) prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Executive’s “separation from service” (as
such term is defined under Section 409A), and (ii) the date of Executive’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 13(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
 For purposes of this Agreement, to the extent that any compensation due
hereunder is payable in installments, each such installment shall be deemed to
be a separate payment, and to the extent that any provision under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.




14. Miscellaneous.

(a) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut, applied without reference
to principles of conflict of laws.





17







--------------------------------------------------------------------------------

(b) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be resolved by binding arbitration. The arbitration shall
be held in Hartford, Connecticut and except to the extent inconsistent with this
Agreement, shall be conducted in accordance with the Expedited Employment
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration (or such other rules as the parties may agree to in
writing), and otherwise in accordance with principles which would be applied by
a court of law or equity. The arbitrator shall be acceptable to both the Company
and the Executive. If the parties cannot agree on an acceptable arbitrator, the
dispute shall be heard by a panel of three arbitrators, one appointed by each of
the parties and the third appointed by the other two arbitrators.

(c) Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(d) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters referred to herein, and
completely supersedes and replaces any prior agreement between the Executive and
the Company concerning the subject matter herein, other than the Amended and
Restated Employment Agreement dated as of May 18, 2005 between the Company and
the Executive. No other agreement relating to the terms of the Executive’s
employment by the Company or any of its Affiliates, oral or otherwise, shall be
binding between the parties unless it is in writing and signed by the party
against whom enforcement is sought. Except as expressly provided herein, nothing
in this Agreement shall be construed or interpreted to enhance, increase, reduce
or diminish any rights, duties or obligations of the Executive under any
individual agreement between the Executive and the Company or any of its
affiliates, or under any employee benefit plan program or procedure established
by the Company or any of its affiliates. There are no promises, representations,
inducements or statements between the parties other than those that are
expressly contained herein. The Executive acknowledges that the Executive is
entering into this Agreement of the Executive’s own free will and accord, and
with no duress, that the Executive has read this Agreement and that the
Executive understands it and its legal consequences. Without limiting the
generality of the foregoing, the Executive hereby waives any and all rights that
the Executive may have under the agreement dated November 6, 2000 and the letter
dated November 20, 2000, between Phoenix Home Life Mutual Insurance Company and
the Executive, and the employment continuation agreement dated January 1, 2003
between the Company and the Executive. In no event shall the limitations herein
with regard to the Executive or the obligations of the Executive hereunder be
greater than those set forth in the Amended and Restated Employment Agreement
dated as of May 18, 2005 between the Company and the Executive.

 

(e) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:





18







--------------------------------------------------------------------------------

 

 

 

 

If to the Executive:

 

at the home address of the Executive noted on the records of the Company

 

 

If to the Company:

 

The Phoenix Companies, Inc.

 

 

One American Row

 

 

PO Box 5056

 

 

Hartford, CT 06102-5056

 

 

Attn.: Tracy L. Rich, General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(f) Tax Withholding. The Company shall withhold (or cause such withholding) from
any amounts payable under this Agreement such Federal, state or local taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

(g) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

(h) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or the Executive’s rights hereunder on any
occasion or series of occasions.

(i) Confidentiality. The Executive, after termination of the Executive’s
employment, shall retain in confidence any confidential or proprietary
information known to the Executive concerning the Company and its Affiliates and
their business so long as such information is not publicly disclosed and shall
not use such information in any way injurious to the Company or its Affiliates
except for any disclosure to which an authorized officer of the Company or such
Affiliate has consented or any disclosure or use required by any order of any
governmental body or court (including legal process). If requested, the
Executive shall return to the Company and its Affiliates any memoranda,
documents or other materials possessed by the Executive and containing
confidential or proprietary information of the Company and its Affiliates.
Notwithstanding the preceding sentence, the Executive shall not be required to
return to the Company or its Affiliates, any memoranda, documents or other
materials containing confidential or proprietary information of the Company or
its Affiliates, if such materials were provided to the Executive in his or her
capacity as a director of the Company or its Affiliates.





19







--------------------------------------------------------------------------------




(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(k) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, and
its corporate seal to be hereunto affixed and attested by its Secretary, all as
of the day and year first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE PHOENIX COMPANIES, INC.

 

 

 

 

 

 

 

 

 

 

/s/ BONNIE J. MALLEY

 

 

 

 

 

 

By:

 

Bonnie J. Malley 

 

 

 

 

 

 

Title:

 

EVP HR

 

 

 

 

WITNESSED:

 

 

 

 

 

 

/s/ BABETTE MANTILLA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHOENIX LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

 

/s/ BONNIE J. MALLEY

 

 

 

 

 

 

By:

 

Bonnie J. Malley 

 

 

 

 

 

 

Title:

 

EVP HR

 

 

 

 

WITNESSED:

 

 

 

 

 

 

/s/ BABETTE MANTILLA

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ DONA D. YOUNG

 

 

 

WITNESSED:

 

 

 

 

/s/ PATRICIA F. FONTANA

 

 

 

 

 





20





